Citation Nr: 0720838	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  94-43 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
July 1975, from January to September 1976, and from July to 
October 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In September 1997, the veteran testified during a hearing at 
the RO before the undersigned.  The complex procedural 
history of the veteran's appeal is set forth in the Board's 
March 1998 decision that reopened his previously denied claim 
for service connection for a low back disorder, and remanded 
the reopened claim to the RO, and the Board's October 1998 
decision that denied the veteran's claim.

The veteran appealed the Board's October 1998 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court).  In an Order of May 
2001, the Court vacated the Board's decision and remanded the 
matter.  A copy of the Court's Order in this matter has been 
placed in the claims file.

In July 2002 and April 2004, the Board remanded the veteran's 
claim to the RO for further evidentiary development.  In a 
June 2006 decision, the Board denied the veteran's claim.

The veteran appealed the Board's June 2006 decision to the 
Court.  In that litigation, a Joint Motion for Remand was 
filed by the VA General Counsel and the appellant, averring 
that remand was required, in part, due to VA's heightened 
duty to assist claimants under the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) and the VCAA's requirement to notify them of 
that duty.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3rd 1328 (Fed. Cir. 
2006).  Remand was also required in light of the Court's 
holding in Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir.) (to 
the effect that VA must show a lack of aggravation by 
establishing, through clear and unmistakable evidence, that 
there was no increase in disability during service or that 
any increase in disability was due to the natural progress of 
the preexisting condition).  In an Order of October 2006, the 
Court vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.

The veteran was not sent a VCAA letter with regard to the 
issue on appeal.  While he was notified of VA's duty to 
assist him through the numerous supplemental statements of 
the case (SSOCs) issued during the pendency of his appeal, as 
set forth in the October 2006 Joint Motion, such notice is no 
longer considered adequate.  See e.g., Mayfield v. Nicholson, 
supra.  Accordingly, the appropriate actions should be 
undertaken to ensure that the directives of VCAA are followed 
as to the issue on appeal.

Furthermore, the veteran seeks service connection for a low 
back disorder.  During his May 1997 and October 2002 personal 
hearings at the RO, and his September 1997 Board hearing 
before the undersigned, the veteran essentially testified 
that he had a preexisting low back condition when he entered 
his third period of active duty service.  He also testified 
that he was initially treated for a back injury during his 
first period of service and that, during his third period of 
service, he developed back problems.

Service medical records for the veteran's first period of 
service indicate that, in July 1971, he incurred a low back 
injury after he fell on an obstacle course during training.  
In April 1973, he complained of lower back pain and was 
diagnosed with musculoskeletal pain.  A May 1975 separation 
examination report is not referable to a back or spine 
abnormality.

Private medical records, dated in February 1977, indicate 
that the veteran said that in December 1976 he had a work-
related injury and hit his back.  The diagnosis was low back 
strain.  An August 1977 VA examination report reflects the 
veteran's report of back injury, starting in 1971, that was 
severe in January 1977.  The diagnosis was history of back 
pain.  Service medical records for the veteran's second 
period of service are not referable to a back disorder.  

When examined for enlistment in September 1978 for his third 
period of service, the veteran's spine and musculoskeletal 
system were normal and he denied having a history of 
recurrent back pain.  Service medical records, dated in 
September 1979, reflect the veteran's complaints of back pain 
and his history of back injury in service in January 1976.  A 
September 1979 medical board examination report notes chronic 
low back pain that existed prior to service.  On a report of 
medical history completed at that time, the veteran gave a 
history of recurrent back pain and that VA told him that he 
had arthritis of the spine.  A September 17, 1979 clinical 
record indicates that the veteran had a work-related injury 
in November 1976; the diagnosis was chronic low back pain 
secondary to injury in November 1976 that existed prior to 
service and was not aggravated by service.  A September 17, 
1979 medical board report reflects that same diagnosis.  

Private medical records, dated in February 1986, indicate 
that the veteran gave a history of low back pain in November 
1985 as he delivered a refrigerator.  The diagnosis was 
probable disc extrusion with definite evidence of L5 
radiculopathy.  In March 1986, the veteran underwent a lumbar 
laminectomy and subsequently underwent surgical treatment for 
a wound infection in the lumbar spine.  Private medical 
records, dated in March 1990, indicate that he had an onset 
of sudden severe back and leg pain when he lifted something 
heavy at work and underwent further back surgery.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, supra, and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
low back disorder preexisted the appellant's entry into 
active military service in July 1971, January 1976, or July 
1979, and was not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the 
record and ensure compliance with 
all notice and assistance 
requirements set forth in the VCAA 
and subsequent interpretive 
authority.  See e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, supra; 
Dingess/Hartman v. Nicholson, 
supra.  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:

(a) inform the claimant about 
the information and evidence 
not of record that is 
necessary to substantiate the 
claim; 

(b) inform the claimant about 
the information and evidence 
that VA will seek to provide; 

(c) inform the claimant about 
the information and evidence 
the claimant is expected to 
provide; and 

(d) request that the claimant 
provide any evidence in the 
claimant's possession that 
pertains to the claim.

(e) The updated notification 
letter should specifically 
address the directives of 
Dingess/Hartman v. Nicholson.

2.  Then, the veteran should be 
scheduled for a VA orthopedic 
examination by appropriate 
physician who has not previously 
examined him to determine the 
etiology of any currently 
diagnosed low back disorder found 
to be present.  A complete history 
of the claimed disorder should be 
obtained from the veteran, 
including all work-related 
intercurrent back injuries.  Prior 
to the examination, the examiner 
should review the claims folders, 
including the appellant's service 
medical records for each of his 
three periods of active duty (from 
July 1971 to July 1975, from 
January to September 1976, and 
from July to September 1979), 
including the July 1971, April 
1973, September 1978, and 
September 1979 medical records.  
All indicated tests and studies 
should be performed and all 
clinical findings reported in 
detail.  The examiner is requested 
to address the following matters:
        
(a) Does the appellant 
currently have a disorder 
manifested by degenerative 
disc disease and arthritis, 
or other chronic disability 
(or disabilities)?

(b) If he has such a 
disability (or disabilities), 
does it represent a disease 
process or the residuals of 
an injury?

(c) Taking into consideration 
the evidence incorporated in 
the service medical records 
(including the July 1971, 
April 1973, September 1978, 
and September 1979 medical 
records), and the February 
1977 private records and 
August 1977 VA examination 
report; with the June 1998 
and January 2003 VA 
orthopedic examination 
reports (with the April 2003 
VA examination Addendum), and 
the November 2003 VA 
examination report, when was 
the disability (or 
disabilities) incurred?

(d) If any disability was 
incurred before July 1971 (or 
before January 1976, or 
before July 1979), was there 
a permanent increase in 
disability, beyond the 
natural progress of the 
disorder, during a period of 
military duty, namely from 
July 1971 to July 1975, from 
January to September 1976, or 
from July to September 1979?

(e) If any diagnosed 
disability was incurred after 
July 1971 (or after January 
1976, or after July 1979), 
the examiner is requested to 
provide an opinion concerning 
the etiology of any low back 
disorder found to be present, 
to include whether it is at 
least as likely as not (i.e., 
to at least a 50- 50 degree 
of probability) that any 
currently diagnosed low back 
disorder was caused by 
military service, or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).

(f) The examiner is 
particularly requested to 
reconcile the opinions 
expressed in:
        
-the March 1993, June 
1994, March 1997, 
September 1998, November 
2001 and April and 
September 2002 written 
statements from Dr. 
G.R.M.( to the effect 
that the veteran's 
initial (low back) 
problem began with a 
back injury in service); 
        
-the July 1997 written 
statement from Dr. 
T.B.B. (to the effect 
that the December 1976 
diagnosis of low back 
strain was considered a 
minor injury); 

-the June 1998 VA 
orthopedic examiner's 
report (to the effect 
that there was no 
correlation between the 
two reported episodes of 
back injury in service 
and the veteran's 
current back disability 
and that the veteran's 
current problems were 
related to difficulties 
sustained in the 
civilian work force, not 
during active service); 

-the January 2003 VA 
orthopedic examiner's 
report (to the effect 
that it was likely as 
not that the veteran's 
back problems did not 
occur on active duty but 
were in the time period 
of separation between 
1976 and 1979); 

-and that VA examiner's 
April 2003 addendum (to 
the effect that the 
August 1977 VA x-ray 
report that showed 
findings reflective of a 
slight narrowing of the 
lumbosacral interspace 
was not considered to be 
a diagnosis of 
arthritis); 

-the June 2003 written 
statement from Dr. G.B. 
(to the effect that it 
was most likely that the 
veteran's lumbar 
problems began during 
his military service as 
far back as 1971); 

-and the November 2003 
VA orthopedist's report 
(to the effect that the 
nature of the veteran's 
original 1971 injury did 
not appear to justify 
the veteran's allegation 
of suffering 
intermittent low back 
pain since his 1971 in-
service injury, that 
none of the veteran's 
military records from 
1971 to 1979 seemed to 
support the conclusion 
that several in-service 
traumas would have 
significantly damaged 
the veteran's spine, and 
that there was no 
information of record 
that conclusively 
established that the 
veteran's military 
service from 1971 to 
1975 directly caused  
his spinal condition).

(g) A complete rationale 
should be provided for all 
opinions expressed.  The 
veteran's claims files should 
be made available to the 
examiner prior to examination 
and the examination report 
should indicate if the 
veteran's medical records 
were reviewed by the 
examiner(s).

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it
        
3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim 
for service connection for a low 
back disorder.  If the benefits 
sought on appeal remain denied, 
the veteran and his attorney 
should be provided with a SSOC.  
The SSOC should contain notice of 
all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the August 2005 SSOC.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




